FILED
                           NOT FOR PUBLICATION
                                                                            NOV 08 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

STEPHANIE DIXON,                                 No. 18-16090

              Plaintiff-Appellant,               D.C. No.
                                                 1:16-cv-00110-DKW-KJM
 v.

STATE OF HAWAII DEPARTMENT OF                    MEMORANDUM*
EDUCATION,

              Defendant-Appellee.


                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                      Argued and Submitted October 23, 2019
                           University of Hawaii Manoa

Before: GRABER, M. SMITH, and WATFORD, Circuit Judges.

      Plaintiff Stephanie Dixon timely appeals the dismissal, on the pleadings, of

her second amended complaint for failure to state a claim for racial discrimination,

retaliation, and racially hostile work environment under Title VII. We have

jurisdiction under 28 U.S.C. § 1291. Reviewing de novo and accepting all



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
allegations as true, MacDonald v. Grace Church Seattle, 457 F.3d 1079, 1081 (9th

Cir. 2006), we affirm.

      1. The district court correctly dismissed Plaintiff’s disparate treatment

claim. Plaintiff failed to allege discriminatory intent. See Reynaga v. Roseburg

Forest Prods., 847 F.3d 678, 690 (9th Cir. 2017) (holding that a prima facie case of

disparate treatment requires a plaintiff to allege that her employer took an adverse

employment action with discriminatory intent). Plaintiff did not allege facts

showing that it was more likely than not that Defendant acted with discriminatory

intent. And Plaintiff was unable to show discriminatory intent by means of the

McDonnell Douglas test because she could not identify a similarly situated

employee whom Defendant treated differently. McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802 (1973).

      2. The district court correctly dismissed Plaintiff’s retaliation claim.

Plaintiff failed to allege an adequate causal link between any protected activity

under Title VII and an adverse employment action. See Freitag v. Ayers, 468 F.3d
528, 541 (9th Cir. 2006) (holding that, to establish a retaliation claim, a plaintiff

must allege a causal link between the plaintiff’s protected activity and the adverse

employment action). Plaintiff alleged no facts to show a causal link between the




                                            2
complaints about discrimination that she made to two school administrators and the

allegedly retaliatory action taken more than one year later.

      3. The district court correctly dismissed Plaintiff’s claim of a racially hostile

work environment. Defendant’s alleged conduct did not rise to a level that was

sufficiently severe and pervasive to constitute a hostile work environment. See

Vasquez v. County of Los Angeles, 349 F.3d 634, 642 (9th Cir. 2004) (noting that

Title VII requires a plaintiff to show "that the conduct was sufficiently severe or

pervasive to alter the conditions of the plaintiff’s employment and create an

abusive work environment"). Plaintiff alleged two racially-motivated comments

over the course of several years, and she alleged that she was degraded when

Defendant forced her and the only other African-American employee to share an

office. Plaintiff alleged that Defendant took other actions that embarrassed and

demeaned her, but she did not allege facts showing that these actions were taken

because of her race. The most egregious act that Plaintiff alleged—that Defendant

failed to protect her after a parent assaulted her—is not sufficiently related to the

other alleged acts to be considered part of the hostile work environment claim.

      AFFIRMED.




                                           3